Citation Nr: 0400579	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  98-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability (to include memory loss), to include whether such 
a disability is the result of an undiagnosed illness.

2.  Propriety of the initial evaluation for musculoskeletal 
pain and fatigue, due to an undiagnosed illness, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his late spouse




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had six years of prior active military service 
and in excess of thirteen years of prior inactive military 
service.  The veteran served on active duty from August 1991 
to January 1992 and from February 1992 to December 1992.  The 
veteran served in the Southwest Asia Theater of Operations 
from August 1991 to November 1991.  He has been awarded the 
Southwest Asia Service Medal.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
musculoskeletal pain and fatigue as due to an undiagnosed 
illness.  The disorder was initially evaluated as 40 percent 
disabling, effective from February 1996.  In this decision, 
the RO also denied entitlement to service connection for a 
psychiatric disability (to include memory loss), to include 
whether such a disability resulted from an undiagnosed 
illness.  The veteran appealed these determinations.

The veteran presented testimony before a Veterans Law Judge 
(VLJ) of the Board of Veterans' Appeals (Board) in November 
2000.  The VLJ that conducted this hearing will make the 
final determination in this case.  See 38 U.S.C.A. § 7102(a), 
7107(c) (West 2002).

The Board undertook additional development on these matters.  
See 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  The veteran was informed of this 
action by letter issued in January 2003.  Based on an 
interceding United States Court of Appeals for the Federal 
Circuit (Circuit Court) holding, the case has now returned 
from the Board's development team for further review.

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2).  Consistent with the new duty-to-
assist regulations, after reviewing this case, the 
undersigned determined that development of the post-service 
medical records was required.  In response to this 
development, additional private and VA treatment records were 
directly sent to the Board.  The agency of original 
jurisdiction (that is, the RO or the VBA AMC) has not 
reviewed this evidence nor prepared a Supplemental Statement 
of the Case (SSOC) discussing this evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the Circuit Court invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled Am. Veterans v. Sec. of 
Veterans Affairs, 327 F.3d 1339, 1346-49 (Fed. Cir. May 1, 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  Id. at 1346.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO in order to provide the 
veteran appropriate notice and for issuance of a SSOC 
regarding all evidence received since the last issued SSOC of 
April 2002.  

In addition, the Board finds that the current development of 
this case is inadequate.  A Board development memorandum 
dated in August 2002 asked that the veteran be afforded a VA 
rheumatology examination to determine the etiology of 
musculoskeletal pain and fatigue associated with various 
joints of his body.  Such an examination was felt necessary 
since some joint pain and fatigue had been attributed to 
diagnosed illnesses as opposed to the undiagnosed illness, 
which was granted service connection.  Electronic memorandum 
prepared in October 2003 indicate that the claims file was 
forwarded to the VA Medical Center (VAMC) in Phoenix, Arizona 
for review of the rheumatologist that was conducting the 
veteran's compensation examination, and was then returned by 
the VAMC in July 2003.  The VAMC records appear to show that 
the veteran was scheduled for a VA compensation examination 
on May 27, 2003.  These records do not indicate whether the 
veteran reported for this examination.

The Board's latest review of the three-volume claims file 
fails to find any compensation examination report prepared 
since the preparation of its development memorandum in August 
2002.  Thus, the Board finds that further development is 
required to ensure compliance with its instructions of August 
2002.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On 
remand, the VBA AMC should contact the Phoenix VAMC and 
inquire if the requested compensation examination had been 
conducted.  If so, a copy of the examination report should be 
obtained and associated with the claims file prior to 
adjudication of the appealed issues.  If not, then another 
examination should be requested prior to further 
adjudication.  

Therefore, in order to ensure that the record is fully 
developed and complies with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The VBA AMC should review the claims 
file and determine whether the veteran 
has received appropriate notice under the 
VCAA.  If not, such notice should be 
provided to him.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The VBA AMC should review the Board's 
development memorandum of August 2002 and 
ensure that all requested actions have 
been completed.  Specifically, the VBA 
AMC should determine for the record 
(preferably in a SSOC) that VA has 
requested the veteran to identify his VA 
and private medical treatment and 
obtained all identified records.  The VBA 
AMC should conduct what actions are 
necessary to ensure compliance with the 
instructions of the August 2002 
development memorandum.

3.  The VBA AMC should contact the 
Phoenix VAMC and inquire if a VA 
compensation examination was conducted 
sometime between May and July 2003.  (It 
appears such an examination was scheduled 
on May 27, 2003.)  If so, a copy of this 
examination report and copies of all 
studies requested by the examiner should 
be forwarded to the VBA AMC.  The RO in 
Phoenix, Arizona should also be contacted 
and requested to forward any copy of such 
examination or studies in its possession.  
All responses and/or evidence received 
from these requests should be associated 
with the claims file.  

4.  After the above development has been 
completed and only if the rheumatology 
examination report requested in the 
August 2002 development memorandum has 
not been obtained, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a rheumatology 
examination.  Send the claims folder to 
the examiner for review.  The report of 
the examination should be associated with 
the veteran's claims folder.  Please 
provide the examiner with the following 
instructions:
The purpose of this examination is to 
determine the nature and etiology of any 
diagnosable disease/disorder associated 
with the veteran's complaints of 
musculoskeletal pain, swelling, and 
fatigue.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions must be 
clearly set forth.  Any testing deemed 
necessary by the examiner should be 
conducted.  
The examiner's attention is directed to 
the veteran's outpatient treatment with 
the VA rheumatology clinic since 1998.  
The impression noted on many of these 
outpatient records for the veteran's 
complaints of musculoskeletal pain, 
swelling, and fatigue was palindromic 
rheumatism.  However, it appears that 
these examiners were hesitant in making 
this diagnosis.  They indicate that this 
was not a definitive diagnosis but their 
best guess based on the veteran's unusual 
symptomatology.  However, the outpatient 
record from the rheumatology clinic dated 
in June 1999 noted diagnoses for a 
"history [of] polyarticular arthritis, 
documented on several exams by Dr. Finch.  
Extensive and thorough work-up has been 
done without revealing etiology of 
recurrent arthritis..." and separately 
"[I] agree with diagnosis of palindromic 
rheumatism."  A Persian Gulf Registry 
examination of July 1999 noted diagnoses 
for "migratory polyarthralgia, etiology 
obscure, possibly palindromic arthritis" 
and separately for "undiagnosed illness 
with chronic...arthralgias, fatigue,..." A 
general medical examiner in December 2001 
opined that the veteran's musculoskeletal 
joint pain and swelling was the result of 
palindromic rheumatism.  He purportedly 
based this opinion on the rheumatology 
outpatient records.  As indicated, the 
rheumatology outpatient records do not 
appear to support such a definitive 
diagnosis.  There are also diagnoses for 
cervical/lumbar spine disorders, 
bursitis, and carpal tunnel syndrome.
Service connection is only in effect for 
musculoskeletal pain and fatigue as due 
to undiagnosed illness.  The examiner is 
asked to review the record and resolve 
this conflict.  The rheumatology examiner 
is requested to provide an opinion on the 
following questions: 
a.	Does the record support a diagnosis of 
palindromic rheumatism?  If so, is it 
at least as likely as not (that is, 
evidence for and against is in 
equipoise) that any palindromic 
rheumatism was incurred and/or 
aggravated beyond the natural course 
of the disease by the veteran's active 
military service?  If such a disorder 
was aggravated, please indicate the 
degree of disability associated with 
this aggravation as opposed to the 
degree of disability that would have 
existed without such aggravation. 
b.	Indicate in your best medical judgment 
the level of pain, the manifestations 
and the industrial inadaptability 
resulting solely from the service-
connected undiagnosed illness 
characterized by musculoskeletal pain 
and fatigue (and palindromic 
rheumatism if such is considered as 
being related to military service) as 
opposed to similar symptoms resulting 
from the veteran's other diagnosed 
joint disorders, including cervical 
spine disabilities, carpal tunnel 
syndrome, shoulder bursitis, etc.  If 
it is not possible to discern the 
symptoms of service-connected 
disability from other nonservice-
connected disabilities, it should be 
so stated.   
If the veteran fails to report for this 
examination, the RO should then refer the 
claims folder with a copy of this remand 
to the appropriate healthcare 
professional in order to obtain medical 
opinions to questions posed in paragraphs 
(a) and (b) based on a document review of 
the claims file.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

6.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2002).  .  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




